Citation Nr: 0824213	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back strain with 
arthritic changes (claimed as a back condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1950 to July 1953 
and from April 1954 to April 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a March 2007 decision, the RO granted service connection 
for vasomotor rhinitis and assigned an initial noncompensable 
(zero percent) rating, retroactively effective from June 29, 
2006.  Since the veteran did not appeal either the initial 
rating or effective date assigned for his vasomotor rhinitis, 
that claim has been fully resolved and is no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

When service medical records (SMRs) are lost or missing, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA has a heightened duty to satisfy the duty to 
assist.  In this case, the RO, through the National Personnel 
Records Center (NPRC), a military records repository, was 
unable to secure the veteran's SMRs from July 1950 to July 
1953 except for his separation examination in July 1953.  
Indeed, the NPRC responded in May 2001 that these documents 
are fire-related.  Thus, the Board finds no basis for further 
pursuit of these records as such efforts would be futile.  38 
C.F.R. § 3.159(c)(2) and (3).  Under these circumstances, the 
Court has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, the 
veteran does not claim that he sustained any injuries to his 
lower back during this period of service so these missing 
documents do not prejudice his claim to establish service 
connection.


The Board is remanding the low back claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration.


REMAND

The veteran claims he has a low back strain as a result of 
his military service.  More specifically, he alleged in his 
May 2006 DRO hearing that he injured his back during service, 
in 1955, 1969 and 1970, and that it resulted in a chronic, 
residual (permanent) disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

The veteran's service medical records note several complaints 
of lower back pain.  Beginning in October 1955, he reported 
experiencing an acute low back strain after lifting a foot 
locker.  He was hospitalized for 15 days with conservative 
treatment due to the pain.  A July 1956 reenlistment 
examination noted that he had a strained back in December 
1955 with no subsequent complications.  However, service 
medical records, including periodic physical examinations 
dated in July 1956, April 1964 and December 1968 are absent 
any complaint or diagnosis of residuals of any chronic 
disease or traumatic injury to the spine.  
A service medical report in September 1969 noted that he 
complained of a sudden onset of low back pain, position 
related, which radiated to his right leg.  Objective findings 
indicated marked paravertebral spasm with exquisite 
tenderness to direct pressure directly over the lumbosacral 
area.  Motor function was intact in both lower extremities 
and reflexes were present and symmetrical.  X-rays of the 
veteran's lumbosacral spine revealed the interspaces were 
well-preserved without any evidence of collapse, compression 
or destruction of the lumbar vertebral bodies.  The pedicles 
and neural arches also were intact.  This examiner diagnosed 
low back pain probably secondary to disk disease.  These 
records also show that he was hospitalized for low back pain 
from September 9-19, 1969.  At a follow-up later that month, 
he felt this condition had improved by 75 percent.  In this 
regard, the examiner noted that his back motions were free 
from spasm and he had no motor sensory loss.  X-rays, 
including three-quarter views, were satisfactory.  

In addition, a service medical report in April 1970 indicated 
that he complained of lower back pain on and off since 1956 
and that he had been hospitalized twice.  He also reported a 
history of low back pain with tenderness to touch and 
pressure.  At this time, he stated he had sharp 
intervertebral back pain.  Objective findings indicated 
limited range of motion and increased paravertebral muscle 
spasm.  The examiner diagnosed L-S strain.  A follow-up later 
that same month showed some tenderness on pressure of the 
dorsal spine at the L4-5, S1-2.  Nevertheless, X-rays were, 
once again, within normal limits.

A May 1970 medical report indicated that he complained again 
of low back pain radiating down his right leg especially when 
twisting and turning.  This examiner diagnosed psychomotor 
pain.  

His retirement examination in November 1970 showed that his 
spine and other musculoskeletal were within normal limits.  
In this regard, the notes section indicates that the 
veteran's recurrent back pain consisted of an acute low back 
strain in 1969 due to heavy lifting with no problems, 
complications or sequelae since.  The November 1970 Report of 
Medical History associated with his retirement notes that he 
checked the box "Yes" for "recurrent back pain."  Once 
again, however, the examiner explained that this injury was 
the result of heavy lifting in 1969 with no problems, 
complications or sequela since.

The veteran's military service ended in April 1971.

After service, the veteran alleged in a May 2006 DRO hearing 
that he sustained several back strains during service and 
that his back had bothered him since service.  Due to his 
continued back problems, the veteran claims he sought 
chiropractic and private physician treatment shortly after 
service.  Unfortunately, he stated that all the chiropractors 
and doctors that treated him after service until his back 
surgery in April 1986 had died and he could not obtain their 
records.  

Several years later, in September 1985 (so prior to his 
civilian related injuries), Dr. H.K.D., a private physician, 
noted his history of back problems starting in 1955.  Dr. 
H.K.D. indicated that his back injury in 1955 "sounded like 
an acute herniated disc."  The veteran reported that he had 
intermittent back pain through the years.  For the past three 
months, the veteran explained that he had had severe pain in 
the low back that radiated into both buttocks.  The examined 
noted that his movement was very mechanical in nature.  
Objective findings showed that he had a normal lumbar 
lordosis and that he even reversed a little bit on forward 
bending.  X-rays revealed a total loss of the disc space at 
L4-5 with considerable degenerative changes.  L5, S1 did not 
appear to be much better.  The examiner opined that he was 
having symptoms of degenerative lumbar spine disease.  While 
this opinion appears to link his current low back disorder to 
service, Dr. H.K.D. did not review the veteran's claims file.

More importantly, letters written by Dr. H.L.R. in May and 
September 1988, a private physician who performed his back 
surgery, indicated that the two civilian related back 
injuries provoked "traumatic aggravation of the preexisting 
condition (back injury) to a certain extent."  While this 
opinion also appears to link his current low back disorder to 
service, Dr. H.L.R. did not review the veteran's claims file.  

In September 1986, private treatment records from Lakeland 
Orthopaedic Clinic indicated that he reported that his back 
problems began during service in the 1950s after lifting a 
foot locker.  He also stated that he continued to have some 
intermittent back pain.  He was first seen in that office in 
April 1982 and diagnosed with degenerative changes and 
narrowing of the disc space at L4-L5.  He was treated 
conservatively and did fairly well.  The veteran was able to 
continue working until late 1985 when he hurt his back 
pulling a pallet.  He indicated that he experienced a sharp 
pain in his low back at that time.  Two months later he had a 
second back injury in January 1986 after lifting a case of 
coke syrup.  The examiner indicated that he had a ruptured 
disc and underwent surgery in April 1986.  However, the 
veteran conceded that his earlier back problems were not 
nearly as severe as those from his two civilian, work-related 
injuries.  

Treatment reports from Keesler Air Force Base Medical Center 
revealed that he complained of low back pain in May 1993.  X-
rays revealed status post L4-S1 fusion and degenerative disc 
disease at L3-4 and L4-5.  

The veteran believes that any current impairment in his low 
back is at least partially related to the injury he sustained 
while in the military.  But there is conflicting evidence as 
to whether his low back injury in service resulted in chronic 
(i.e., permanent) residual disability or, instead, was merely 
acute and transitory and resolved with treatment prior to his 
discharge.

Based on this evidence, the DRO furnished a compensation 
examination to determine whether it is at least as likely as 
not that the veteran's low back strain is attributable to his 
military service.  The examiner diagnosed status post 
laminectomy and disc excision, L4-5 with attempted L4-5 
fusion.  Despite a review of the claims file and a medical 
examination, this examiner opined that he could not resolve 
this issue without resorting to mere speculation.  

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder and 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

And while it is indeed true that the DRO indicated it was 
permissible for the designated VA examiner to respond in this 
manner, the Board finds it unclear whether the examiner 
understood that in order to find in favor of the claim, he or 
she need only conclude that the weight of the medical 
evidence both for and against the claim is so evenly divided 
that it is as medically sound to find in favor of causation 
as it is to find against it.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  If possible, return the file to the 
VA examiner that recently examined the 
veteran in June 2006, for a supplemental 
medical nexus opinion indicating whether 
it is at least as likely as not that the 
veteran's low back disorder is 
attributable to his military.

Reiterate to the designated examiner that 
the term "at least as likely as not" 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.  But unlike when previously 
requested to provide this opinion, ask 
that he please make every effort to 
provide a more definitive response (i.e., 
if the examiner cannot provide this 
opinion without speculating, as he 
previously indicated, this amounts to 
"nonevidence" that is neither for nor 
against the claim).

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then have the veteran 
reexamined by someone equally qualified 
(preferably by an orthopedist) to make 
the necessary determination.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


